Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated as of May 13, 2016, is made by and among RHINO ENERGY LLC, a Delaware
limited liability company (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under the Credit Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit Agreement dated July 29, 2011, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated April 18, 2013, as amended by that certain Second Amendment and Consent to
Amended and Restated Credit Agreement dated March 19, 2014, as amended by that
certain Third Amendment to Amended and Restated Credit Agreement dated April 28,
2015, as amended by that certain Fourth Amendment to Amended and Restated Credit
Agreement dated March 17, 2016 (as the same may be further amended, modified or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower wishes to make certain changes to certain covenants,
extend the Expiration Date, reduce the Revolving Credit Commitments, and make
other modifications as set forth below.

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.                                      Definitions.  Except as set forth in
this Amendment, defined terms used herein shall have the meanings given to them
in the Credit Agreement:

 

2.                                      Amendment to Credit Agreement

 

(a)                                 Defined Terms - New.  Section 1.1 of the
Credit Agreement shall be amended by adding the following new definitions
thereto in appropriate alphabetical order:

 

“Fifth Amendment Effective Date shall mean May 13, 2016.”

 

“Financial Advisor shall mean, a third party financial advisor (i) that is
engaged by the Borrower, at its expense, (ii) that is satisfactory to the
Administrative Agent and the Lenders, and (iii) the scope of the engagement of
such financial advisor is satisfactory to the Administrative Agent and the
Lenders.”

 

--------------------------------------------------------------------------------


 

“Fourth Amendment Royal Equity Contribution shall mean the $2,000,000 cash
equity contribution made by Royal to the Borrower on the Fourth Amendment
Effective Date.”

 

“Fifth Amendment Royal Equity Contribution shall mean the $3,000,000 cash equity
contribution to be made by Royal to the Borrower on or before the Fifth
Amendment Effective Date.”

 

“Non-Royal Equity Contributions” shall mean the net cash proceeds received from
Liquidity Events consisting of equity issuances (other than the Royal Equity
Contributions and the Scheduled Equity Contributions) occurring after the Fifth
Amendment Effective Date.

 

“Scheduled Equity Contribution shall have the meaning ascribed to such term in
Section 8.1.17 herein.”

 

“Subordinated Debt shall mean Indebtedness of the Borrower that is subordinated
to the Obligations on terms and conditions satisfactory to the Administrative
Agent in its sole discretion and that includes, but is not limited to, the
following terms:  such Indebtedness:  (i) does not amortize, (ii) has a maturity
date that is at least 180 days beyond the Expiration Date at all times,
(iii) accrues non-cash interest only, (iv) shall be unsecured, (v) is
permanently blocked from exercising remedies so long as the Obligations are
outstanding, (vi) allows the Administrative Agent to vote such Indebtedness in
any bankruptcy or insolvency proceedings and (vii) shall be subject to an
intercreditor agreement in form and substance acceptable to the Administrative
Agent in its sole discretion.”

 

(b)                                 Defined Terms - Amended.  The following
definitions contained in Section 1.1 of the Credit Agreement shall be amended
and restated as follows:

 

“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
July 31, 2017, which date shall be automatically extended to December 31, 2017
if the Revolving Credit Commitments are reduced to $55,000,000 or less on or
before July 31, 2017.”

 

“Liquidity Event shall mean each (i) issuance of any equity by any Loan Party or
its Subsidiaries (other than equity issued in exchange for any Royal Equity
Contribution or Scheduled Equity Contribution), or (ii) incurrence of any
Subordinated Debt.”

 

“Royal Equity Contribution shall mean the Fourth Amendment Royal Equity
Contribution and the Fifth Amendment Royal Equity Contribution.”

 

(c)                                  Consolidated EBITDA.  Clause (iv) of the
definition of Consolidated EBITDA contained in Section 1.1 of the Credit
Agreement shall be amended and restated as follows:

 

“(iv) amortization expense, and (v) fees paid in cash to the Financial Advisor”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Cash Collateral Prior to the Expiration
Date.  Section 2.9.11 of the Credit Agreement shall be amended to replace the
phrase “upon termination or expiration of such Letter of Credit” with the phrase
“upon the extension of the Expiration Date to a date beyond the earlier of the
dates referenced in clauses (i) and (ii) above, or the termination or expiration
of such Letter of Credit”

 

(e)                                  Cash Collateral Prior to the Expiration
Date.  Section 2.9.11 of the Credit Agreement shall be amended to add the
following new sentence to the end thereof:

 

“Notwithstanding the foregoing, if any Letters of Credit have been Cash
Collateralized on or before the Fifth Amendment Effective Date, any such cash
collateral shall be released and returned to the Borrower.”

 

(f)                                   Commitment Reduction.  Pursuant to
Section 2.12 of the Credit Agreement, the Borrower is irrevocably reducing the
Revolving Credit Commitments to $75,000,000 as of the Fifth Amendment Effective
Date.

 

(g)                                  Reduction of Revolving Credit Commitments. 
The first paragraph of Section 2.12 of the Credit Agreement shall be amended and
restated as follows:

 

“2.12                                                                  Reduction
of Revolving Credit Commitments.

 

(i)                                     Letter of Credit Reductions.  Upon
(a) the expiration or termination of a Letter of Credit, the Revolving Credit
Commitments shall be reduced on a dollar for dollar basis by an amount equal to
the undrawn face amount of such Letter of Credit, and (b) the reduction of a
Letter of Credit, the Revolving Credit Commitments shall be reduced on a dollar
for dollar basis by an amount equal to the reduction of such Letter of Credit.
 Revolving Credit Commitment reductions shall be applied ratably among the
Lenders in proportion to their Ratable Shares;

 

(ii)                                  Asset Disposition Reductions.  Upon the
occurrence of the disposition of any assets pursuant to Section 8.2.7(vi) of
this Agreement, the net cash proceeds shall further reduce (ratably among the
Lenders in proportion to their Ratable Shares) the Revolving Credit Commitments
on a dollar for dollar basis;

 

(iii)                               Liquidity Event Reductions.  Upon a
Liquidity Event after the Fifth Amendment Effective Date, the net cash proceeds
received by the Loan Parties from such Liquidity Event shall further reduce
(ratably among the Lenders in proportion to their Ratable Shares) the Revolving
Credit Commitments as follows:

 

a.                                      For amounts up to and including the
first $11,000,000 of such proceeds in the aggregate, the Revolving Credit
Commitments shall be reduced on a dollar for dollar basis in an amount equal to
such proceeds, and Scheduled Equity Contributions shall be deemed satisfied as
provided in Section 8.1.17 herein, and

 

3

--------------------------------------------------------------------------------


 

b.                                      for amounts up to and including the next
$9,000,000 of such proceeds in the aggregate, the Revolving Credit Commitments
shall be reduced on a dollar for dollar basis in an amount equal to such
proceeds; and

 

(iv)                              Scheduled Reductions in Revolving Credit
Commitments.  The Revolving Credit Commitments shall be further reduced (ratably
among the Lenders in proportion to their Ratable Shares) as follows:

 

Date of Reduction

 

Reduction Amount

September 30, 2016

 

The lesser of (i) $2,000,000 or (ii) the positive difference (if any) of
$2,000,000 minus the Non-Royal Equity Contributions

December 31, 2016

 

The lesser of (i) $2,000,000 or (ii) the positive difference (if any) of
$4,000,000 minus the Non-Royal Equity Contributions

March 31, 2017

 

The lesser of (i) $2,000,000 or (ii) the positive difference (if any) of
$6,000,000 minus the Non-Royal Equity Contributions

June 30, 2017

 

The lesser of (i) $2,000,000 or (ii) the positive difference (if any) of
$8,000,000 minus the Non-Royal Equity Contributions

September 30, 2017

 

The lesser of (i) $2,000,000 or (ii) the positive difference (if any) of
$10,000,000 minus the Non-Royal Equity Contributions

December 1, 2017

 

The lesser of (i) $1,000,000 or (ii) the positive difference (if any) of
$11,000,000 minus the Non-Royal Equity Contributions

 

Any such reduction or termination shall be accompanied by prepayment of the
Notes, to the extent necessary to cause the aggregate Revolving Facility Usage
after giving effect to such prepayments to be equal to or less than the
Revolving Credit Commitments as so reduced or terminated.

 

As used in this section and in the defined term Non-Royal Equity Contributions,
the term “net proceeds” shall mean the gross proceeds from such Liquidity Event
less any accompanying cash sales costs incurred, such as legal, engineering, and
other costs related to the sale.”

 

4

--------------------------------------------------------------------------------


 

(h)                                 Use of Proceeds.  Clause (i) of
Section 8.1.10 of the Credit Agreement shall be amended and restated as follows:

 

“(i)                               The proceeds of the Revolving Credit Loans
will be used by Borrower solely to repay the obligations under the Existing
Credit Agreement and for general corporate, limited liability company or
partnership purposes of Borrower and its Subsidiaries, including for working
capital, capital expenditures, distributions permitted hereunder, and for
Permitted Acquisitions.”

 

(i)                                     Financial Advisor.  Section 8.1. of the
Credit Agreement shall be amended to add the following new Section 8.1.16 to the
end thereof:

 

“8.1.16                                                        Financial
Advisor.  Commencing with the Fifth Amendment Effective Date through the
Expiration Date, the Borrower shall hire and maintain a Financial Advisor.”

 

(j)                                    Scheduled Equity Contributions. 
Section 8.1. of the Credit Agreement shall be amended to add the following new
Section 8.1.17 to the end thereof:

 

“8.1.17                                                        Scheduled Equity
Contributions.  The Borrower shall receive Scheduled Equity Contributions from
Royal in the amount, and on or before the respective date set forth below (the
“Scheduled Equity Contributions”):

 

Date

 

Amount

September 30, 2016

 

$

2,000,000

December 31, 2016

 

$

2,000,000

March 31, 2017

 

$

2,000,000

June 30, 2017

 

$

2,000,000

September 30, 2017

 

$

2,000,000

December 1, 2017

 

$

1,000,000

 

Notwithstanding the foregoing, to the extent that the Borrower receives equity
contribution(s) pursuant clause (i) of the definition of a Liquidity Event, such
equity contributions shall be deemed to prospectively satisfy the Scheduled
Equity Contributions up to the amount of such contributions.  Such contributions
shall be applied in chronological order to any Scheduled Equity Contributions
that remain to be made.

 

5

--------------------------------------------------------------------------------


 

(k)                                 Certain Asset Sales.  Section 8.1. of the
Credit Agreement shall be amended to add the following new Section 8.1.18 to the
end thereof:

 

“8.1.18                                                        Certain Asset
Sales.  On or before March 31, 2017, the Borrower shall have solicited bids for
the potential sale of certain non-core assets of the Loan Parties, satisfactory
to the Administrative Agent, and provided the Administrative Agent, and any
other Lender upon its request, with a description of the solicitation process,
interested parties and any potential bids (including the identification of any
potential buyers).”

 

(l)                                     Indebtedness.  Clause (iv) of
Section 8.2.1 of the Credit Agreement shall be amended and restated as follows:

 

“(iv)                        Indebtedness secured by Purchase Money Security
Interests and capital leases (A) not exceeding $20,000,000 in the aggregate and
(B) entered into prior to February 25, 2016;”

 

(m)                             Indebtedness.  Section 8.2.1 of the Credit
Agreement shall be amended to (1) delete the “; and” at the end of clause
(vii) and replace it with “;”, (2) delete the “.” at the end of clause
(viii) and replace it with “; and”, and to add the following new clause (ix):

 

“(ix)                        Subordinated Debt.”

 

(n)                                 Dividends and Related Distributions.  Clause
(ii) of Section 8.2.5 of the Credit Agreement shall be amended and restated as
follows:

 

“(ii)                            dividends or other distributions payable by the
Borrower to the MLP in such amounts as required to pay (1) the usual and
customary payroll and benefits of the management team so long as the management
team of the Borrower remains employees of the General Partner, (2) the usual and
customary board fees of the General Partner, and (3) the usual and customary
general and administrative costs and expenses of the MLP incurred in connection
with the operation of its business in an amount not to exceed $300,000 per
fiscal year including, within the limitations of this clause (3), amounts
payable to the General Partner pursuant to the terms of the Partnership
Agreement that do not constitute distributions on the general partner interest
or limited partner interests in the MLP held by the General Partner.”

 

(o)                                 Liquidations, Mergers, Consolidations,
Acquisitions.  Clause (3) of Section 8.2.6 of the Credit Agreement shall be
amended to (1) delete the “; and” at the end of clause (v) and replace it with
“;”, (2) delete the “.” at the end of clause (vi) and replace it with “; and”,
and to add the following new clause (vii):

 

“(vii)                     the Required Lenders shall have consented, in their
sole discretion, to such Permitted Acquisition in writing.”

 

6

--------------------------------------------------------------------------------


 

(p)                                 Disposition of Assets or Subsidiaries. 
Clause (vi) of Section 8.2.7 of the Credit Agreement shall be amended and
restated as follows:

 

“(vi)                        subject to the Commitment reduction provisions of
Section 2.12 of this Agreement, any other sale, conveyance, assignment, lease,
abandonment or other transfer or disposal of assets or Subsidiaries, the net
proceeds of which do not exceed $5,000,000 in the aggregate per fiscal year
unless consented to by the Required Lenders.”

 

(q)                                 Affiliate Transactions.  Section 8.2.8 of
the Credit Agreement shall be amended and restated as follows:

 

“8.2.8                                                               Affiliate
Transactions.  Neither the Borrower, nor any of the Loan Parties, shall or shall
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate who is not a Loan Party or an Excluded Subsidiary (including
purchasing property or services from or selling property or services to any
Affiliate or other Person), unless such transaction: (a) is not otherwise
prohibited by this Agreement, (b) does not involve the sale, conveyance,
assignment, lease, abandonment or other transfer or disposal of assets of any
assets to any Affiliate that is not a Loan Party, (c) is entered into upon fair
and reasonable arm’s-length terms and conditions which are fully disclosed to
the Administrative Agent, and (d) is in accordance with all applicable Law,
except any dividend, distribution, or redemption permitted by Section 8.2.5
[Dividends and Related Distributions].”

 

(r)                                    Maximum Leverage Ratio.  Section 8.2.17
of the Credit Agreement shall be amended and restated in its entirety as
follows:

 

“8.2.17                                                        Maximum Leverage
Ratio.  The Loan Parties shall not at any time permit the Leverage Ratio,
calculated as of the end of the most recent month, on a trailing twelve month
basis, to exceed the ratio set forth below for the periods specified below as at
the end of each such month:

 

Period

 

Ratio

For the month ending April 30, 2016, through the month ending May 31, 2016

 

7.50 to 1.00, or such lower amount as provided for below

For the month ending June 30, 2016, through the month ending August 31, 2016

 

7.25 to 1.00, or such lower amount as provided for below

For the month ending September 30, 2016, through the month ending November 30,
2016

 

7.00 to 1.00, or such lower amount as provided for below

For the month ending December 31, 2016, through the month ending

 

6.75 to 1.00, or such lower amount as

 

7

--------------------------------------------------------------------------------


 

March 31, 2017

 

provided for below

For the month ending April 30, 2017, through the month ending June 30, 2017

 

6.25 to 1.00, or such lower amount as provided for below

For the month ending July 31, 2017, through the month ending November 30, 2017

 

6.0 to 1.00, or such lower amount as provided for below

For the month ending December 31, 2017

 

5.50 to 1.00, or such lower amount as provided for below

 

Notwithstanding the foregoing, the Leverage Ratio shall be reduced by 0.50 to
1.00 for every $10,000,000 of net cash proceeds, in the aggregate, received by
the Loan Parties after the date of the Fourth Amendment from (1) the issuance of
any equity by any Loan Party or its Subsidiaries (other than the Royal Equity
Contributions and the Scheduled Equity Contributions), and/or (2) the
disposition of any assets pursuant to Section 8.2.7(vi) of this Agreement;
provided, however, that in no event shall the maximum permitted Leverage Ratio
be reduced below 3.50 to 1.00.”

 

(s)                                   Minimum Liquidity.  Section 8.2.18 of the
Credit Agreement shall be amended and restated in its entirety as follows:

 

“8.2.18                                                        [Intentionally
Omitted]”

 

(t)                                    Negative Pledges.  Section 8.2.20 of the
Credit Agreement shall be amended so that the Section 8.2.20 [Negative Pledges]
covenant remains and the Section 8.2.20 [Minimum Fixed Charge Coverage Ratio]
covenant is deleted.  This amendment shall be effective as of the Fourth
Amendment Effective Date.

 

(u)                                 Minimum Consolidated EBITDA.  Section 8.2.21
of the Credit Agreement shall be amended and restated in its entirety as
follows:

 

“8.2.21                                                        Minimum
Consolidated EBITDA.  The Loan Parties shall not permit their Consolidated
EBITDA, calculated as of the end of the most recent month, on a trailing twelve
month basis, to be less than the amount set forth below for the periods
specified below as at the end of each such month:

 

Period

 

Amount

For the month ending April 30, 2016, through the month ending March 31, 2017

 

$

8,000,000

 

8

--------------------------------------------------------------------------------


 

For the month ending April 30, 2017, through the month ending June 30, 2017

 

$

9,000,000

For the month ending July 31, 2017, through the month ending September 30, 2017

 

$

9,500,000

For the month ending October 31, 2017, and each month thereafter

 

$

10,500,000

 

(v)                                 Deposit Accounts.  Section 8.2 of the Credit
Agreement shall be amended to add the following new Section 8.2.23 to the end
thereof:

 

“8.2.23                                                        Deposit
Accounts.  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, have any deposit account, securities account and investment
account after the Fifth Amendment Effective Date which is not (i) maintained
with a Lender, (ii) commencing on the date that is 60 days from the Fifth
Amendment Effective Date, subject to an account control agreement in form and
substance satisfactory to Administrative Agent sufficient to give Administrative
Agent “control” (for purposes of Articles 8 and 9 of the Uniform Commercial
Code) over such account, and (iii) set forth on Schedule 8.2.23.  No Loan Party
or Subsidiary of a Loan Party shall open any new deposit account, securities
account or investment account unless (i) such Loan Party shall have given at
least thirty (30) days prior written notice to the Administrative Agent and
(ii) the Administrative Agent and each applicable Loan Party and Lender shall
first have entered into an account control agreement in form and substance
satisfactory to Administrative Agent sufficient to give Administrative Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account.”

 

(w)                               Breach of Other Covenants.  Section 9.1.4 of
the Credit Agreement shall be amended and restated as follows:

 

“9.1.4                                                               Breach of
Other Covenants.  Any of the Loan Parties shall default in the observance or
performance of (a) the covenants contained in Section 8.1.17 [Scheduled Equity
Contributions] and such default shall continue unremedied for a period of five
(5) Business Days after the date on which such equity contribution should have
been made, or (b) any other covenant, condition or provision hereof or of any
other Loan Document and such default shall continue unremedied for a period of
ten (10) Business Days after any executive officer of any Loan Party becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties as
determined by the Administrative Agent in its sole discretion);

 

9

--------------------------------------------------------------------------------


 

(x)                                 Release of Collateral or Guarantor.  The
last cross reference contained in Section 11.1.3 of the Credit Agreement shall
be changed from “Section 11.11 [Certain Actions by Administrative Agent]” to
“Section 10.10 [Authorization to Release Collateral and Guarantors]”.

 

(y)                                 Miscellaneous.  Section 11.1.4 of the Credit
Agreement shall be amended and restated in its entirety as follows:

 

“11.1.4                                                        Miscellaneous. 
(i) Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3 [Exculpatory
Provisions] or 5.3 [Sharing of Payments by Lenders] or this Section 11.1,
(ii) alter any provision regarding the pro rata treatment of the Lenders or
requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, or (iii) decrease
the amounts required to be contributed or extend the dates for such
contributions required by Section 8.1.17 [Scheduled Equity Contribution], in
each case without the consent of all of the Lenders (other than Defaulting
Lenders);”

 

(z)                                  Schedules.  The following schedule to the
Credit Agreement shall be replaced by the applicable schedule attached to this
Amendment:

 

Schedule 1.1 (B) — Commitments of Lenders and Addresses for Notices

 

(aa)                          Schedules.  The following new schedule to the
Credit Agreement shall be added to the Credit Agreement in the form of the
Schedule attached to this Amendment:

 

Schedule 8.2.23 — Accounts

 

(bb)                          Exhibits.  The following exhibit to the Credit
Agreement shall be replaced by the applicable exhibit attached to this
Amendment:

 

Exhibit 8.3.3 — Monthly Compliance Certificate

 

3.                                      Conditions Precedent.  The Borrower
acknowledges and agrees that this Amendment and the Administrative Agent and
Lenders’ consent set forth in this Amendment are subject to the following
conditions precedent as determined by the Administrative Agent to its
satisfaction:

 

(a)                                 Execution and Delivery of Amendment.  The
Borrower, the Loan Parties, the Administrative Agent, and all Lenders shall have
executed and delivered this Amendment, and all other documentation necessary for
effectiveness of this Amendment shall have been executed and delivered all to
the satisfaction of the Borrower, the Lenders and the Administrative Agent.

 

(b)                                 Availability.  Evidence satisfactory to the
Administrative Agent that the Borrower has at least $5,000,000 of Availability
on the Fifth Amendment Effective Date.

 

(c)                                  Equity Contribution.  Evidence satisfactory
to the Administrative Agent that the Fifth Amendment Royal Equity Contribution
has occurred.

 

10

--------------------------------------------------------------------------------


 

(d)           Financial Advisor.  The Borrower shall hire, at its expense, a
third party financial advisor that is satisfactory to the Administrative Agent
and the Lenders.

 

(e)           Officer’s Certificate.  The representations and warranties of the
Loan Parties contained in Section 6 of the Credit Agreement, as amended by the
modifications and additional representations and warranties of this Amendment,
and in each of the other Loan Documents shall be true and accurate on and as of
the date hereof with the same effect as though such representations and
warranties had been made on and as of such date (except representations and
warranties which relate solely to an earlier date or time, which representations
and warranties shall be true and correct on and as of the specific dates or
times referred to therein), and each of the Loan Parties shall have performed
and complied with all covenants and conditions hereof and thereof after giving
effect to this Amendment, no Event of Default or Potential Default shall have
occurred and be continuing or shall exist after giving effect to this Amendment;
and there shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate of the Borrower dated the date hereof and signed by the
Chief Executive Officer, President, or Chief Financial Officer of the Borrower
to each such effect.

 

(f)            Secretary’s Certificate.  There shall be delivered to the
Administrative Agent for the benefit of each Lender a certificate dated the date
hereof and signed by the Secretary or an Assistant Secretary of each of the Loan
Parties, certifying as appropriate as to:

 

(i)            all action taken by each Loan Party in connection with this
Amendment and the other Loan Documents;

 

(ii)           the names of the officer or officers authorized to sign this
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Amendment and the true signatures of such
officers, on which the Administrative Agent and each Lender may conclusively
rely; and

 

(iii)          copies of its organizational documents, including its certificate
of incorporation and bylaws, certificate of limited partnership and limited
partnership agreement or limited liability company certificate and operating
agreement, as the case may be, as in effect on the date hereof and certified by
the appropriate state official where such document is filed in a state office
(or, in the event that no change has been made to such organizational documents
previously delivered to the Administrative Agent, so certified by the Secretary
or Assistant Secretary of such Loan Party), together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in the state of its formation and the state of its principal place
of business.

 

(g)           No Defaults under Other Obligations.  No default under any note,
credit agreement or other document relating to existing Indebtedness of any of
the Loan Parties shall occur as a result of this Amendment.

 

(h)           No Actions or Proceedings.  No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental

 

11

--------------------------------------------------------------------------------


 

agency or legislative body to enjoin, restrain or prohibit, or to obtain damages
in respect of, this Amendment, the other Loan Documents or the consummation of
the transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Amendment or any of the other Loan Documents.

 

(i)            Legal Details.  All legal details and proceedings in connection
with the transactions contemplated by this Amendment and the other Loan
Documents, including but limited to all documentation and information required
by the regulatory authorities under applicable “know your customer”, anti-money
laundering, and Patriot Act rules and regulations with respect to Royal and the
Loan Parties, shall be in form and substance satisfactory to the Administrative
Agent, and the Administrative Agent shall have received all such other
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent, as the Administrative Agent or its
counsel may reasonably request.

 

(j)            Payment of Fees.  The Borrowers shall have paid to the
Administrative Agent for itself and for the account of the applicable Lenders
(a) all fees as required hereunder, including a fee to each Lender that
consented to this Amendment in writing on or before 12:00 p.m. (Eastern time),
May 13, 2016, equal to seventy-five (75) basis points of such Lender’s Revolving
Credit Commitment as of the date hereof, after giving effect to the Revolving
Credit Commitment reduction, and (b) all other fees, costs and expenses payable
to the Administrative Agent, including but not limited to the fees and expenses
of the Administrative Agent’s legal counsel.

 

4.             Representations and Warranties.  By its execution and delivery of
this Amendment to Administrative Agent, Borrower, and each of the other Loan
Parties represents and warrants to Administrative Agent and Lenders as follows:

 

(a)           Authorization, Etc.  Each Loan Party has duly authorized,
executed, and delivered this Amendment.

 

(b)           Material Adverse Change.  After giving effect to this Amendment,
no Material Adverse Change shall have occurred with respect to Borrower or any
of the other Loan Parties since the Closing Date of the Credit Agreement.

 

(c)           Litigation.  After giving effect to this Amendment, there are no
actions, suits, investigations, litigation, or governmental proceedings pending
or, to Borrower’s or any other Loan Party’s knowledge, threatened against any of
the Loan Parties that could reasonably be expected to result in a Material
Adverse Change.

 

(d)           Loan Documents.  The representations and warranties set forth in
the Credit Agreement and the Loan Documents shall be true and correct on and as
of the date of this Amendment after giving effect to this Amendment with the
same effect as though such representations and warranties had been made on and
as of such date (except representations and warranties that relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and no
Event of

 

12

--------------------------------------------------------------------------------


 

Default shall exist and be continuing under the Credit Agreement or under any
Loan Document as of the date of this Amendment after giving effect to this
Amendment.

 

5.             Miscellaneous.

 

(a)           Full Force and Effect.  Nothing contained herein shall operate to
release the Borrower, any other Loan Party, or any other person or persons from
their liability to keep and perform the provisions, conditions, obligations, and
agreements contained in the Credit Agreement or the other Loan Documents, except
as expressly herein modified, and the Borrower and each other Loan Party hereby
reaffirms that each and every provision, condition, obligation, and agreement in
the Credit Agreement and the other Loan Documents shall continue in full force
and effect, except as expressly herein modified.  The Borrower and each other
Loan Party acknowledge that there are no agreements to make any further
amendments or modifications of the Credit Agreement and the Loan Documents, nor
are the Administrative Agent and the Lenders under any obligation to make any
further amendments or modifications to the Credit Agreement and the Loan
Documents other than those changes expressly set forth in this Amendment.  This
Amendment shall not constitute or be construed as a waiver of any Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default by Borrower under any of the Loan Documents
or any of the Administrative Agent’s or the Lenders’ rights and remedies with
respect thereto.  The validity, priority and perfection of all security
interests and other liens granted or created by the Loan Documents is hereby
acknowledged and confirmed, and the Loan Documents shall continue to secure the
Loans, as amended by this Amendment, without any change, loss or impairment of
the priority of such security interests or other liens.

 

(b)           Release of Administrative Agent and Lenders.  The Borrower and
each of the other Loan Parties hereby fully and unconditionally release and
forever discharge the Administrative Agent and the Lenders, their employees,
directors, officers, attorneys, branches, affiliates, subsidiaries, successors
and assigns and all persons, firms, corporations and organizations acting on any
of their behalves (the “Released Parties”) of and from any and all claims,
liabilities, demands, obligations, damages, losses, actions and causes of action
whatsoever which the Borrower or any of the other Loan Parties may now have or
claim to have against the Released Parties as of the date hereof, whether
presently known or unknown and of any nature and extent whatsoever, including,
without limitation, on account of or in any way affecting, concerning or arising
out of or founded upon this Amendment, the Credit Agreement, or any of the Loan
Documents, including but not limited to all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings between
the parties up to and including the date hereof, including but not limited to,
the administration or enforcement of the Obligations, the Loan or any of the
Loan Documents.  The obligations of the Borrower and the other Loan Parties
under the Loan Documents and the Credit Agreement, as amended by this Amendment,
shall be absolute and unconditional and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by:

 

(i)            any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of the Credit Agreement, as amended by this
Amendment, the Loan Documents or any document relating to or evidencing any of
the Lender’s liens or applicable law,

 

13

--------------------------------------------------------------------------------


 

including, without limitation, any waiver, consent, extension, indulgence or
other action or inaction in respect thereof; or

 

(ii)           any other act or thing or omission or delay to do any other act
or thing which could operate to or as a discharge of the Borrower or any other
Loan Party as a matter of law, other than payment in full of all Obligations,
including but not limited to all obligations under the Loan Documents and the
Credit Agreement, as amended by this Amendment.

 

(c)           Counterparts.  This Amendment may be signed in counterparts (by
facsimile transmission or otherwise), but all of which together shall constitute
one and the same instrument.

 

(d)           Incorporation into Credit Agreement.  This Amendment shall be
incorporated into the Credit Agreement by this reference.  All representations,
warranties, Events of Default, and covenants set forth herein shall be a part of
the Credit Agreement as if originally contained therein.

 

(e)           Governing Law.  This Amendment shall be deemed to be a contract
under the Laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

 

(f)            No Novation.  Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect.  Borrower, the other Loan Parties, each Lender, and
Administrative Agent acknowledge and agree that this Amendment is not intended
to constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the Credit Agreement or the other Loan
Documents.

 

14

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the day and
year first above written.

 

 

 

BORROWER:

 

 

 

RHINO ENERGY LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Richard A. Boone

(SEAL)

 

Name:

Richard A. Boone

 

 

Title:

Executive Vice President and CFO

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

GUARANTORS:

 

 

 

BUCK COAL, INC.

 

CAM AIRCRAFT LLC

 

CAM-BB LLC

 

CAM COAL TRADING LLC

 

CAM-COLORADO LLC

 

CAM-KENTUCKY REAL ESTATE LLC

 

CAM MINING LLC

 

CAM-OHIO REAL ESTATE LLC

 

CASTLE VALLEY MINING LLC

 

CLINTON STONE LLC

 

HOPEDALE MINING LLC

 

LEESVILLE LAND, LLC

 

MCCLANE CANYON MINING LLC

 

PENNYRILE ENERGY LLC

 

RAM PROCESSING, INC.

 

RHINO COALFIELD SERVICES LLC

 

RHINO EXPLORATION LLC

 

RHINO NORTHERN HOLDINGS LLC

 

RHINO OILFIELD SERVICES LLC

 

RHINO SERVICES LLC

 

RHINO TECHNOLOGIES LLC

 

RHINO TRUCKING LLC

 

SANDS HILL MINING LLC

 

SPRINGDALE LAND, LLC

 

TAYLORVILLE MINING LLC

 

THE ELK HORN COAL COMPANY, LLC

 

THE ELK HORN CORPORATION

 

TRIAD ROOF SUPPORT SYSTEMS LLC

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Executive Vice President and CFO of each Guarantor listed above on behalf of
each such Guarantor

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

By:

Rhino GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Boone

 

Name:

Richard A. Boone

 

Title:

Executive Vice President and CFO

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Christopher B. Gribble

 

Name:

Christopher B. Gribble

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

By:

/s/ John Kopcha

 

Name:

John Kopcha

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ H. Fred Coble, Jr.

 

Name:

H. Fred Coble, Jr.

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

By:

/s/ Bruce G. Shearer

 

Name:

Bruce G. Shearer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Stephanie Micua

 

Name:

Stephanie Micua

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ David R. Garcia

 

Name:

David R. Garcia

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

Name:

Leslie P. Vowell

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Mary McElwain

 

Name:

Mary McElwain

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE — FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK

 

 

 

 

 

 

 

By:

/s/ Mark A. Woleslagle

 

Name:

Mark A. Woleslagle

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Commitments of Lenders and Addresses for Notices

 

Lender

 

Amount of
Commitment for
Revolving Credit
Loans

 

Ratable Share

 

Name:

 

PNC Bank, National Association

 

$

11,250,000.00

 

15.000000000

%

Address:

 

101 West Washington Street

 

 

 

 

 

 

 

5th Floor, East Tower (Locator I1-Y013-05-3)

 

 

 

 

 

 

 

Indianapolis, Indiana 46255

 

 

 

 

 

Attention:

 

Christopher B. Gribble, Senior Vice President

 

 

 

 

 

Telephone:

 

(317) 267-7874

 

 

 

 

 

Telecopy:

 

(317) 267-7088

 

 

 

 

 

Email:

 

Christopher.Gribble@pnc.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

MUFG Union Bank, N.A.

 

$

11,250,000.00

 

15.000000000

%

Address:

 

445 South Figueroa Street - 4th Floor

 

 

 

 

 

 

 

Mail Code: G04-421

 

 

 

 

 

 

 

Los Angeles, California 90071

 

 

 

 

 

Attention:

 

Timothy Hintz, Vice President

 

 

 

 

 

Telephone:

 

(213) 236-5837

 

 

 

 

 

Telecopy:

 

(213) 236-4096

 

 

 

 

 

Email:

 

timothy.hintz@unionbank.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Raymond James Bank, N.A.

 

$

8,750,000.00

 

11.666666667

%

Address:

 

710 Carillon Parkway

 

 

 

 

 

 

 

St. Petersburg, Florida 33716

 

 

 

 

 

Attention:

 

H. Fred Coble, Jr., Senior Vice President

 

 

 

 

 

Telephone:

 

(727) 567-1585

 

 

 

 

 

Telecopy:

 

(866) 205-1396

 

 

 

 

 

Email:

 

fred.coble@raymondjames.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

The Huntington National Bank

 

$

8,750,000.00

 

11.666666667

%

Address:

 

41 South High Street

 

 

 

 

 

 

 

Columbus, Ohio 43215

 

 

 

 

 

Attention:

 

Chad Lowe, Vice President

 

 

 

 

 

Telephone:

 

(614) 480-5810

 

 

 

 

 

Telecopy:

 

(877) 274-8593

 

 

 

 

 

Email:

 

chad.lowe@huntington.com

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Lender

 

Amount of
Commitment for
Revolving Credit
Loans

 

Ratable Share

 

Name:

 

Wells Fargo Bank, National Association

 

$

8,750,000.00

 

11.666666667

%

Address:

 

1 South Broad Street, 8th Floor

 

 

 

 

 

 

 

MAC Y1375-084

 

 

 

 

 

 

 

Philadelphia. Pennsylvania 19107

 

 

 

 

 

Attention:

 

Stephanie Micua

 

 

 

 

 

Telephone:

 

(267) 321-7075

 

 

 

 

 

Email:

 

Stephanie.micua@wellsfargo.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Fifth Third Bank

 

$

8,750,000.00

 

11.666666667

%

Address:

 

250 West Main Street - Suite 300

 

 

 

 

 

 

 

Lexington, Kentucky 40507

 

 

 

 

 

Attention:

 

Mary-Alicha Weldon, Vice President

 

 

 

 

 

Telephone:

 

(859) 455-5404

 

 

 

 

 

Telecopy:

 

(859) 455-5414

 

 

 

 

 

Email:

 

mary-alicha.weldon@53.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Royal Bank of Canada

 

$

8,750,000.00

 

11.666666667

%

Address:

 

Williams Tower - 39th Floor

 

 

 

 

 

 

 

2800 Post Oak Boulevard

 

 

 

 

 

 

 

Houston, Texas 77056

 

 

 

 

 

Attention:

 

Don McKinnerney

 

 

 

 

 

Telephone:

 

(713) 403-5607

 

 

 

 

 

Telecopy:

 

(713) 403-5624

 

 

 

 

 

Email:

 

don.mckinnerney@rbccm.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Branch Banking and Trust Company

 

$

5,000,000.00

 

6.666666667

%

Address:

 

200 West Second Street, 16th Floor

 

 

 

 

 

 

 

Winston-Salem, North Carolina 27101

 

 

 

 

 

Attention:

 

Troy Weaver

 

 

 

 

 

Telephone:

 

(336) 733-2735

 

 

 

 

 

Telecopy:

 

(336) 733-2740

 

 

 

 

 

Email:

 

TRWeaver@bbandt.com

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

First Commonwealth Bank

 

$

3,750,000.00

 

5.000000000

%

Address:

 

Frick Building - Suite 1600

 

 

 

 

 

 

 

437 Grant Street

 

 

 

 

 

 

 

Pittsburgh, Pennsylvania 15219

 

 

 

 

 

Attention:

 

Stephen J. Orban, Senior Vice President

 

 

 

 

 

Telephone:

 

(412) 690-2212

 

 

 

 

 

Telecopy:

 

(412) 690-2206

 

 

 

 

 

Email:

 

sorban@fcbanking.com

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

75,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

AGENT

 

 

 

Name:

 

PNC Bank, National Association

Address:

 

101 West Washington Street

 

 

5th Floor, East Tower (Locator I1-Y013-05-3)

 

 

Indianapolis, Indiana 46255

Attention:

 

Christopher B. Gribble

Telephone:

 

(317) 267-7874

Telecopy:

 

(317) 267-7088

Email:

 

Christopher.Gribble@pnc.com

 

 

 

ALL LOAN PARTIES:

 

 

 

Name:

 

c/o Rhino Energy LLC

Address:

 

424 Lewis Hargett Circle, Suite 250

 

 

Lexington, KY 40503

Attention:

 

Richard A. Boone, CFO

Telephone:

 

(859) 389-6500

Telecopy:

 

(859) 389-6588

Email:

 

rboone@rhinolp.com

 

 

 

with a copy to:

 

 

 

Address:

 

424 Lewis Hargett Circle, Suite 250

 

 

Lexington, KY 40503

Attention:

 

Whitney Kegley, General Counsel

Telephone:

 

(859) 519-3607

Telecopy:

 

(859) 389-6588

Email:

 

wkegley@rhinolp.com

 

--------------------------------------------------------------------------------